NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       AUG 11 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

JERRY GEORGE WOOD,                              No.    19-35791

                Plaintiff-Appellant,            D.C. No. 2:18-cv-00983-MJP

 v.
                                                MEMORANDUM*
KEVIN YOUNG; et al.,

                Defendants-Appellees,

and

DAN STITES, Captain; et al.,

                Defendants.

                   Appeal from the United States District Court
                     for the Western District of Washington
                   Marsha J. Pechman, District Judge, Presiding

                            Submitted August 4, 2020**
                             San Francisco, California

Before: THOMAS, Chief Judge, and HAWKINS and McKEOWN, Circuit
Judges.



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Jerry George Wood appeals the district court’s denial of his motion for

default judgment and grant of summary judgment in his § 1983 action. We have

jurisdiction under U.S.C. § 1291 and affirm.

      The district court’s denial of Wood’s motion for default judgment does not

constitute a final order and is therefore not appealable. See 28 U.S.C. § 1291; Bird

v. Reese, 875 F.2d 256, 256 (9th Cir. 1989) (order denying a motion for default

judgment is not a final appealable order). We previously dismissed Wood’s appeal

of this very same order. See Wood v. Young, et al., No. 19-35059 (9th Cir. Feb. 25,

2019).

      We review de novo the district court’s grant of summary judgment. Branch

Banking & Trust Co. v. D.M.S.I., LLC, 871 F.3d 751, 759 (9th Cir. 2019). The

district court properly granted summary judgment on Wood’s access to courts

claim, brought pursuant to the enforcement of an order of the Snohomish County

Superior Court stating that Wood’s “use of [the] telephone, visitation privileges,

use of [the] library, and mail privileges are restricted to allow only contact with

defense counsel and/or persons with their firm.” Appellees Kevin Young, Daniel

Young, Mirra Merkel, and Jacob Taylor, all Snohomish County Corrections

employees, “are charged with executing facially valid court orders,” and therefore

“enjoy absolute immunity from § 1983 liability for conduct prescribed by those

orders.” Engebretson v. Mahoney, 724 F.3d 1034, 1042 (9th Cir. 2013).


                                           2
Snohomish County Deputy Prosecuting Attorney Matthew Baldock, who Wood

contends took part in issuing the order, similarly enjoys absolute immunity from

Wood’s claim. See Patterson v. Van Arsdel, 883 F.3d 826, 829–30 (9th Cir. 2018)

(noting that prosecutors “are absolutely immune against suits under 42 U.S.C. §

1983 that arise from their performance of prosecutorial functions”).

      The district court also correctly granted summary judgment on Wood’s

conditions of confinement claim, stemming from his placement in a cell without a

regular bed frame, table, or chair. As a pretrial detainee, Wood had “a substantive

due process right against restrictions that amount to punishment,” Simmons v.

Sacramento County Superior Court, 318 F.3d 1156, 1160 (9th Cir. 2003) (citing

United States v. Salerno, 481 U.S. 739, 746 (1987)), but “[r]estraints that are

reasonably related to the institution's interest in maintaining jail security do not,

without more, constitute unconstitutional punishment,” Bell v. Wolfish, 441 U.S.
520, 540 (1979). The district court noted that Wood’s cell, on a restrictive unit,

“did not normally contain a chair, desk, or table,” and Wood’s placement on the

unit was effected “to prevent him from having contact with other inmates in light

of the new allegations in his criminal case that he had attempted to solicit another

inmate to kidnap and murder witnesses against him in his pending criminal case.”

Similarly, he was provided with a modified bedframe after being observed

“slamming his bed frame against the door.” Wood’s housing assignment, and the


                                           3
conditions he found there, were accordingly “reasonably related to the institution’s

interest in maintaining jail security.” Id.

      AFFIRMED.




                                              4